DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 19 of claim 1, “bracket inboard of the handle base bracket” should likely be --bracket, inboard of the handle base bracket-- for clarity 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the edge portion … has an arcuate shape portion,” however claim 6 includes every limitation of claim 5 including the limitation “an edge portion with a linear shape.” It is unclear how an edge portion can have a linear shape (the edge portion is straight) and have an arcuate shape (the edge portion is curved). Looking to the disclosure, Figure 34 illustrates an edge portion of the head portion has a linear shape and Figure 38 illustrates a head portion with a linear shaped edge and an arcuate shaped edge. The edge portion cannot have a linear shape as recited in claim 5 simultaneously with an arcuate shape portion because a curve destroys the linear shape. It seems Applicant may intend the edge portion of the head portion refers to the perimeter being partly linear shaped and partly arcuate shaped, so the examiner recommends amending the claims to recite the edge portion has a linear shape portion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh et al., US Pub. 2014/0041310 [hereinafter: Kudoh], in view of Kerr, III, US 9,366,062 [hereinafter: Kerr], Deng et al., US Pub. 2011/0169302 [hereinafter: Deng], and Froidevaux et al., WO Pub. 2018/015621 A1 [hereinafter: Froidevaux] (references to the attached machine translation).

Regarding claim 1, Kudoh discloses a door handle assembly comprising:
a door panel (1 Fig. 3) having an inboard surface and an outboard surface (Figs. 3, 6b illustrate an inboard surface and an outboard surface of the door panel) with a first handle opening (5B Fig. 3) that extends from the inboard surface to the outboard surface (illustrated in Fig. 3); 
a handle base bracket (3 Fig. 3) having an inboard surface and an outboard surface (Figs. 2a-3 illustrate the base bracket has inboard and outboard surfaces), the handle base bracket having a first handle receiving section (Fig. 5a: section of handle base bracket including opening 3c) and a fastener opening (3c Fig. 5a), the fastener opening extending through the first handle receiving section from the inboard surface of the handle base bracket to the outboard surface of the handle base bracket (Figs. 5a-5c), in a fully assembled state (Fig. 2a) the outboard surface of the handle base bracket overlays a portion of the inboard surface of the door panel (Fig. 2a) at least partially surrounding the first handle opening of the door panel (Fig. 3 illustrates the handle base bracket at least partially surrounds the first handle opening of the door panel);
	a first fastener member (15 Fig. 3) extending through the first handle opening and into the first fastener opening (Fig. 3; [0031]), with a head portion of the first fastener member (15b Fig. 3) overlaying a portion of the outboard surface of the door panel (Fig. 1a; [0031]) adjacent to the first handle opening (Fig. 3; [0032]), the first fastener member being non-rotatable relative to the handle base bracket ([0031]-[0032]: the fastener member is secured to the handle base with a screw and the head portion is pressed against the door panel, corresponding to being non-rotatable); 
	an operation handle (2 Fig. 3) having a grip portion (2a Fig. 1) and a protrusion (2c Fig. 3), the grip portion extending outboard of the outboard surface of the door panel (Fig. 2a illustrates the grip portion is extended in an outboard direction from the outboard surface of the door panel), with the protrusion extending through the first handle opening of the door panel and into the first handle receiving section of the handle base bracket (Fig. 3; [0016]). 

	However, Kudoh is silent to a metallic reinforcement bracket having a main section, a first side flange, and a second side flange, the main section being fixedly attached to the inboard surface of the handle base bracket, the first and second side flanges extending in an outboard direction from opposite edges of the main section toward the inboard surface of the door panel.
Kerr teaches a reinforcement bracket (60 Fig. 6) having a main section, a first side flange, and a second side flange (Fig. 6 annotated below), the main section being fixedly attached to the inboard surface of the handle base bracket (Fig. 5, col. 4 line 25), the first and second side flanges extending in an outboard direction from opposite edges of the main section toward the inboard surface of the door panel (Figs. 6-7 illustrates the side flanges extending toward the inboard surface of the door panel).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kudoh to further include a reinforcement bracket having a main section, a first side flange, and a second side flange, the main section being fixedly attached to the inboard surface of the handle base bracket, the first and second side flanges extending in an outboard direction from opposite edges of the main section toward the inboard surface of the door panel, as taught by Kerr, in order to support the handle and prevent unintentional opening of the door if the door is deformed from a collision (Kerr col. 4 lines 31-40). 

    PNG
    media_image1.png
    410
    625
    media_image1.png
    Greyscale

Kudoh, in view of Kerr, is silent to the reinforcement bracket being metallic. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcement bracket taught by Kudoh, in view of Kerr, to be metallic because it is well known and understood in the art that metal is a rigid material which can withstand forces caused by a crash, as evidenced by Deng (Deng [0029]: metals are structurally rigid and would be generally resistant to impacts).

Kudoh, in view of Kerr and Deng, is silent to a vibration absorbing member directly attached to the main section of the metallic reinforcement bracket, inboard of the handle base bracket and the metallic reinforcement bracket. 
Froidevaux teaches a vibration absorbing member (11 Fig. 1, [0003]) directly attached to a main section of a reinforcement bracket (7 Fig. 1, [0039]), inboard of the reinforcement bracket (Fig. 4, [0024]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door assembly taught by Kudoh, in view of Kerr and Deng, to additionally provide a vibration absorbing member directly attached to the main section of the metallic reinforcement bracket, inboard of the metallic reinforcement bracket, as suggested by Froidevaux, to reduce noise in the passenger compartment from air flow (Froidevaux [0037]) and from impact between the metallic reinforcement bracket and window pane (Froidevaux [0029], [0047]). One of ordinary skill in the art would recognize attaching the vibration absorbing member to the inboard side of the metallic reinforcement bracket corresponds to being inboard of the handle base bracket. 

	Regarding claim 2, Kudoh, in view of Kerr, Deng, and Froidevaux, discloses the vehicle door handle assembly according to claim 1, wherein the first handle receiving section of the handle base bracket has a projection (Kudoh 6 Fig. 7a) extending in an outboard direction from the outboard surface of the handle base bracket at the first handle receiving section (Kudoh, illustrated in Fig. 7a) adjacent to the fastener opening (Kudoh Figs. 5a-5c) and having a hook-shape (Kudoh [0022]), the projection extending through the first handle opening of the door panel (Kudoh [0025]; Fig. 7f) and extending along a portion of the outboard surface of the door panel (Kudoh Figs. 6a, 7g; [0033]: the hook-shaped projection extends along the protruding portion 4 of the door panel).

	 Regarding claim 3, Kudoh, in view of Kerr, Deng, and Froidevaux, discloses the vehicle door handle assembly according to claim 2, wherein the fastener opening is located at a vehicle rearward end of the first handle opening of the door panel (Kudoh [0016], Fig. 6a illustrates the fastener opening is located at a vehicle rearward end of the first handle opening). 
However, Kudoh, in view of Kerr and Deng, are silent to the projection being located at a vehicle forward end of the first handle opening of the door panel. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one hook-shaped pressing portion and corresponding protruding portion disclosed by Kudoh to be located at the vehicle forward end of the first handle opening of the door panel because the modification is matter of a design choice by a simple rearrangement of parts. One of ordinary skill in the art would recognize that this rearrangement does not affect operation of the device (MPEP 2144.04(VI); see also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (finding shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (holding the particular placement of a contact in a conductivity measuring device was an obvious matter of design choice)).

	Regarding claim 4, Kudoh, in view of Kerr, Deng, and Froidevaux, discloses the vehicle door handle assembly according to claim 1, wherein the fastener opening of the first handle receiving section of the handle base bracket has a non-circular predetermined shape (Kudoh Fig. 3 depicts the fastener opening is not circular), and the first fastener member has a shank portion (Kudoh 15a Fig. 3) that mates with the non-circular predetermined shape of the fastener opening (Kudoh Figs. 2a-3; [0031]) such that the first fastener member has a non-rotatable relationship with the handle base bracket (Kudoh Figs. 3, 6 illustrate the fastener and fastener opening have a non-circular shape, which prevents rotation with respect to the handle base bracket).

	Regarding claim 5, Kudoh, in view of Kerr, Deng, and Froidevaux, discloses the vehicle door handle assembly according to claim 4, the head portion of the first fastener member has an edge portion with a linear shape (Kudoh Figs. 1a and 3 depict an edge portion of the head portion 15b includes a linear shaped portion facing the grip portion 2a). 

	Regarding claim 6, Kudoh, in view of Kerr, Deng, and Froidevaux, discloses the vehicle door handle assembly according to claim 5, wherein the edge portion of the head portion of the first fastener member further has an arcuate shape portion (Kudoh Figs. 1a and 3 depict the edge of the head portion includes an arcuate shaped portion facing rightward (as drawn), opposite the linear shaped edge portion).

	Regarding claim 7, Kudoh, in view of Kerr, Deng, and Froidevaux, discloses the vehicle door handle assembly according to claim 1, further comprising a second fastener member (Kudoh 16 Fig. 2a) that attaches to the first fastener member (Kudoh [0032]), the second fastener member being installed to the first fastener through the fastener opening (Kudoh Figs. 3 and 7a depicts the second fastener member being installed through the fastener opening) toward the outboard surface of the handle base bracket (Kudoh illustrated in Fig. 2a).

Regarding claim 11, Kudoh, in view of Kerr, Deng, and Froidevaux, discloses the vehicle door handle assembly according to claim 1, wherein the first side flange and the second side flange of the metallic reinforcement bracket are parallel to one another and perpendicular to the main section (illustrated by Kerr Fig. 6).

Claims 1, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takaya et al., US 8,162,360 [hereinafter: Takaya] in view of Froidevaux, WO Pub. 2018/015621 A1 (references to the attached machine translation).

Regarding claim 1, Takaya discloses a vehicle door assembly, comprising: 
a door panel (104 Fig. 3) having an inboard surface and an outboard surface (Fig. 13 illustrates an inboard surface and an outboard surface of the door panel) with a first handle opening (104b Fig. 13) that extends from the inboard surface to the outboard surface (illustrated in Fig. 13); 
a handle base bracket (114 Fig. 13) having an inboard surface and an outboard surface (Fig. 13 illustrates the base bracket has inboard and outboard surfaces), the handle base bracket having a first handle receiving section (114b Fig. 13) and a fastener opening (Fig. 14 depicts an opening to receive the nut 125 and screw 124), the fastener opening extending through the first handle receiving section from the inboard surface of the handle base bracket to the outboard surface of the handle base bracket (illustrated in Fig. 14, in a fully assembled state (Figs. 13-14) the outboard surface of the handle base bracket overlays a portion of the inboard surface of the door panel (illustrated in Fig. 14) at least partially surrounding the first handle opening of the door panel (Fig. 14 illustrates the handle base bracket at least partially surrounds the first handle opening of the door panel);
a first fastener member (125 Fig. 14) extending through the first handle opening and into the first fastener opening (illustrated in Fig. 14), with a head portion of the first fastener member (Fig. 14 depicts nut 125 with a head portion) overlaying a portion of the outboard surface of the door panel (Fig. 14 depicts the head of the nut 125 overlaying a portion of the door panel surface 104; col. 9 lines 5-7) adjacent to the first handle opening (Fig. 14); 
a metallic reinforcement bracket (127 Fig. 16; col. 2 lines 33-34) having a main section (127a Fig. 16), a first side flange (127d Fig. 15), and a second side flange (127b Fig. 17), the main section being fixedly attached to the inboard surface of the handle base bracket (col. 10 lines 9-18: the main section is fixedly attached by the attachment portions 127f and 127m), the first and second side flanges extending in an outboard direction from opposite edges of the main section toward the inboard surface of the door panel (illustrated in Figs. 15-17); and
an operation handle (113 Fig. 13) having a grip portion (Fig. 13 depicts the handle 113 with a grip portion) and a protrusion (113a Fig. 13), the grip portion extending outboard of the outboard surface of the door panel (illustrated in Fig. 13), with the protrusion extending through the first handle opening of the door panel (illustrated in Fig. 14) and into the first handle receiving section of the handle base bracket (illustrated in Fig. 14).
	Takaya does not explicitly disclose the first fastener member is non-rotatable relative to the handle base bracket. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the first fastener disclosed by Takaya (125 Fig. 14) is used to attach the handle base bracket to the door panel (col. 9 lines 4-7, 12-13), so the first fastener would be tightened with the screw (124 Fig. 14) to be non-rotatable relative to the handle base bracket in order to securely mount the handle base bracket to the door panel.
Takaya is silent to a vibration absorbing member directly attached to the main section of the metallic reinforcement bracket, inboard of the handle base bracket and the metallic reinforcement bracket. 
Froidevaux teaches a vibration absorbing member (11 Fig. 1, [0003]) directly attached to a main section of a reinforcement bracket (7 Fig. 1, [0039]), inboard of the reinforcement bracket (Fig. 4, [0024]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door assembly taught by Takaya to additionally provide a vibration absorbing member directly attached to the main section of the metallic reinforcement bracket, inboard of the metallic reinforcement bracket, as suggested by Froidevaux, to reduce noise in the passenger compartment from air flow (Froidevaux [0037]) and from impact between the metallic reinforcement bracket and window pane (Froidevaux [0029], [0047]). One of ordinary skill in the art would recognize attaching the vibration absorbing member to the inboard side of the metallic reinforcement bracket corresponds to being inboard of the handle base bracket. 

	Regarding claim 8, Takaya, in view of Froidevaux, teaches a vehicle door assembly according to claim 1, wherein the first handle receiving section is a forward section of the handle base bracket (Takaya Fig. 13 depicts the first handle receiving section 114b is in a forward section of the handle base bracket, as indicated by the arrow F).

Regarding claim 9, Takaya, in view of Froidevaux, teaches a vehicle door assembly according to claim 1, wherein the door panel at least partially defines an outer panel of a door of a vehicle (Takaya col. 1 lines 6-7). However, Takaya does not disclose the door panel at least partially defining an outer panel of a rear door of a four-door vehicle.
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the vehicle door handle assembly taught by Takaya, in view of Froidevaux, is capable of being used on a rear door of a four-door vehicle, wherein the door panel at least partially defining an outer panel of the rear door with a reasonable expectation of success.

Regarding claim 10, Takaya, in view of Froidevaux, teaches a vehicle door assembly according to claim 1, wherein the door panel defines a second handle opening (Takaya 104c Fig. 15) rearward of the first handle opening (Takaya, indicated by the arrow R in Fig. 13), 
the handle base bracket has a second handle receiving section (Takaya 114c Fig. 15) with a latch actuator mechanism (Takaya 119 Fig. 16) rearward of the first handle receiving section (Takaya, indicated by the arrow R in Figs. 13 and 16), and 
the operation handle has a first end and a second end, the first end defining the protrusion and the second end including a second protrusion (Takaya 113b Fig. 15) that extends into the second handle receiving opening (Takaya, illustrated in Fig. 15) such that the second protrusion engages the latch actuator mechanism (Takaya Fig. 15 and col. 8 lines 46-48).

Regarding claim 12, Takaya, in view of Froidevaux, teaches a vehicle door assembly according to claim 9, wherein at least a portion of distal edges of each of the first side flange and the second side flange of the metallic reinforcement bracket define a gap relative to corresponding portions of the inboard surface of the door panel (Takaya Fig. 15 illustrates a gap between the distal edges of the first and second side flanges (127d, 127b) and the inboard surface of the door panel).

Claims 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh et al., US Pub. 2014/0041310 [hereinafter: Kudoh], in view of Thai et al., FR Pub. 3034802 [hereinafter Thai], reference to attached machine translation, Deng et al., US Pub. 2011/0169302 [hereinafter: Deng], and Froidevaux, WO Pub. 2018/015621 A1 (references to the attached machine translation).


    PNG
    media_image2.png
    346
    831
    media_image2.png
    Greyscale

Regarding claim 14, Kudoh discloses a vehicle door assembly ([0037]), comprising:
a door panel (1 Fig. 3) having an inboard surface and an outboard surface (Figs. 3, 6b illustrate an inboard surface and an outboard surface of the door panel) with a first handle opening (5B Fig. 3) that extends from the inboard surface to the outboard surface (illustrated in Fig. 3); 
a handle base bracket (3 Fig. 3) having an inboard surface and an outboard surface (Figs. 2a-3 illustrate the base bracket has inboard and outboard surfaces), the handle base bracket having a first handle receiving section (Fig. 5a: section of handle base bracket including opening 3c) and a second handle receiving section (3b Fig. 3), the first handle receiving section having a first overall length and the second handle receiving section having a second overall length with the first overall length being less than the second overall length (Fig. 5 annotated above illustrates the first handle receiving section having an overall length less than the overall length of the second handle receiving section), the first handle receiving section having a fastener opening defined therein (3c Fig. 5a), the outboard surface of the handle base bracket overlaying a portion of the inboard surface of the door panel (Fig. 2a);
a first fastener member (15 Fig. 3) extending through the first handle opening and into the first fastener opening (Fig. 3; [0031]), with a head portion of the first fastener member (15b Fig. 3) overlaying a portion of the outboard surface of the door panel (Fig. 1a; [0031]) adjacent to the first handle opening (Fig. 3; [0032]);
	an operation handle (2 Fig. 3) having a grip portion (2a Fig. 1) with a first end (corresponding to the end with leg 2c) and a second end (corresponding to the end with leg 2b), the grip portion extending outboard of the outboard surface of the door panel (Fig. 2a illustrates the grip portion is extended in an outboard direction from the outboard surface of the door panel), the first end of the grip portion having a protrusion (2c Fig. 3) that extends through the first handle opening of the door panel and into the first handle receiving section of the handle base bracket (Fig. 3; [0016]). 

However, Kudoh is silent to a metallic reinforcement bracket having a main section, a first side flange, and a second side flange, the main section being fixedly attached to the inboard surface of the first handle receiving section of the handle base bracket, the first and second side flanges extending in an outboard direction from opposite edges of the main section toward the inboard surface of the door panel along opposing sides of the first handle receiving section.
Thai teaches a reinforcement bracket (17 Fig. 3) having a main section (37 Fig. 3), a first side flange (43 Fig. 4), and a second side flange (Fig. 4, [0031]: the lower part of peripheral edge 38 corresponds to a second side flange), the main section being fixedly attached to the inboard surface (illustrated in Fig. 7) of a first handle receiving section (portion of the base bracket with shaft 29 Fig. 4) of a handle base bracket (16 Fig. 4), the first and second side flanges extending in an outboard direction from opposite edges of the main section toward the inboard surface of a door panel (illustrated in Fig. 7: the first side flange (top portion of the edge 38) and the second side flange (lower portion of the edge 38) extend from the main section 37 toward the door panel 6) along opposing sides of the first handle receiving section ([0031]; Figs. 4 and 7 illustrate the side flanges extend along opposing sides of the first handle receiving section).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kudoh to further include a reinforcement bracket having a main section, a first side flange, and a second side flange, the main section being fixedly attached to the inboard surface of the first handle receiving section of the handle base bracket, the first and second side flanges extending in an outboard direction from opposite edges of the main section toward the inboard surface of the door panel along opposing sides of the first handle receiving section, as taught by Thai, to cover the handle base and prevent theft (Thai [0014], [0045]: the device can only be dismantled from inside the vehicle, by removing the reinforcement bracket). 

Kudoh, in view of Thai, is silent to the reinforcement bracket being metallic. However, Thai teaches the reinforcement bracket contributes to increasing security. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcement bracket taught by Kudoh, in view of Thai, to be metallic because it is well known and understood in the art that metal is a rigid material which can withstand forces from impacts, as evidenced by Deng (Deng [0029]: metals are structurally rigid and would be generally resistant to impacts).

Kudoh, in view of Thai and Deng, is silent to a vibration absorbing member directly attached to the main section of the metallic reinforcement bracket, inboard of the handle base bracket and the metallic reinforcement bracket. 
Froidevaux teaches a vibration absorbing member (11 Fig. 1, [0003]) directly attached to a main section of a reinforcement bracket (7 Fig. 1, [0039]), inboard of the reinforcement bracket (Fig. 4, [0024]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door assembly taught by Kudoh, in view of Thai and Deng, to additionally provide a vibration absorbing member directly attached to the main section of the metallic reinforcement bracket, inboard of the metallic reinforcement bracket, as suggested by Froidevaux, to reduce noise in the passenger compartment from air flow (Froidevaux [0037]) and from impact between the metallic reinforcement bracket and window pane (Froidevaux [0029], [0047]). One of ordinary skill in the art would recognize attaching the vibration absorbing member to the inboard side of the metallic reinforcement bracket corresponds to being inboard of the handle base bracket. 

	Regarding claim 15, Kudoh, in view of Thai, Deng, and Froidevaux, teaches the vehicle door handle assembly according to claim 14, wherein the first handle receiving section of the handle base bracket has projection (Kudoh 6 Fig. 7a) having a hook-shape (Kudoh [0022]) extending from the outboard surface of the first handle receiving section of the handle base bracket (Kudoh [0025], Fig. 6) through the first handle opening of the door panel (Kudoh Fig. 7a) and outboard of the outboard surface of the door panel (Kudoh Fig. 7f), the projection extending along a portion of the outboard surface of the door panel (Kudoh Figs. 6a, 7g; [0033]: the hook-shaped projection extends along the protruding portion 4 of the door panel). 

	Regarding claim 16, Kudoh, in view of Thai, Deng, and Froidevaux, teaches the vehicle door handle assembly according to claim 15, wherein the fastener opening that extends through the first handle receiving section from the inboard surface of the handle base bracket to the outboard surface of the handle base bracket (Kudoh Figs. 5a-5c) such that a second fastener member (Kudoh 16 Fig. 7a) attaches to the first fastener member (Kudoh [0032]), the second fastener member being installed to the first fastener through the fastener opening (Kudoh Figs. 3 and 7a depicts the second fastener member being installed through the fastener opening) toward the outboard surface of the handle base bracket (Kudoh illustrated in Fig. 2a)

	Regarding claim 18, Kudoh, in view of Thai, Deng, and Froidevaux, teaches the vehicle door handle assembly according to claim 14, wherein the first side flange and the second side flange of the metallic reinforcement bracket (Thai Fig. 3) are parallel to one another and perpendicular to the main section  (illustrated by Thai Fig. 3).

Regarding claim 19, Kudoh, in view of Thai, Deng, and Froidevaux, teaches the vehicle door handle assembly according to claim 18. However, Kudoh, as modified by Thai and Deng, does not explicitly disclose at least a portion of distal edges of each of the first side flange and the second side flange of the metallic reinforcement bracket extend toward, but are spaced apart from, corresponding portions of the inboard surface of the door panel.
Thai teaches the distal edges of first side flange and the second side flange have a portion that is spaced apart from the door panel to accommodate tabs for mounting the handle base bracket (Thai Figs. 4 and 7-8). Kudoh does not disclose tabs for mounting the handle base bracket that extend in the inboard direction, however Kudoh teaches a counterweight (Kudoh 13 Figs. 1a-b) and a cable device (Kudoh 11 Figs. 1a-b) that protrude between the inboard and outboard surfaces of the handle base bracket. It would have been obvious to one of ordinary skill in the art to configure at least a portion of distal edges of each of the first side flange and the second side flange to extend toward, but be spaced apart from, the corresponding portions of the inboard surface of the door panel in order to accommodate the cable device and counterweight with a reasonable expectation of success.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takaya et al., US 8,162,360 [hereinafter: Takaya], in view of Kammerbauer et al., DE Pub. 102008019226 [hereinafter Kammerbauer], Deng et al., US Pub. 2011/0169302 [hereinafter: Deng], and Froidevaux, WO 2018/015621, reference to attached machine translations.

Regarding claim 14, Takaya discloses a vehicle door assembly comprising: 
a door panel (104 Fig. 3) having an inboard surface and an outboard surface (Fig. 13 illustrates an inboard surface and an outboard surface of the door panel) with a first handle opening (104b Fig. 13) that extends from the inboard surface to the outboard surface (illustrated in Fig. 13); 
a handle base bracket (114 Fig. 13) having an inboard surface and an outboard surface (Fig. 13 illustrates the base bracket has inboard and outboard surfaces), the handle base bracket having a first handle receiving section (section of bracket including the opening portion 114b, Fig. 13 annotated below) and a second handle receiving section (section of bracket including the opening portion 114c, Fig. 13 annotated below), the first handle receiving section having a first overall length (Fig. 13 annotated above) and the second handle receiving section having a second overall length (Fig. 13 annotated above), with the first overall length being less than the second overall length (Fig. 13, annotated above, depicts the first overall length being less than the second), the first handle receiving section having a fastener opening defined therein (Fig. 14 depicts an opening to receive the nut 125 and screw 124), the outboard surface of the handle base bracket overlaying a portion of the inboard surface of the door panel (illustrated in Fig. 14);
a first fastener member (125 Fig. 14) extending through the first handle opening and into the fastener opening (illustrated in Fig. 14), with a head portion of the first fastener member (Fig. 14 depicts nut 125 with a head portion) overlaying a portion of the outboard surface of the door panel (Fig. 14 depicts the head of the nut 125 overlaying a portion of the door panel surface 104; col. 9 lines 5-7) adjacent to the first handle opening (Fig. 14), 
an operation handle (113 Fig. 13) having a grip portion (Fig. 13 depicts the handle 113 with a grip portion) and a protrusion (113a Fig. 13), the grip portion extending outboard of the outboard surface of the door panel (illustrated in Fig. 13), with the protrusion extending through the first handle opening of the door panel (illustrated in Fig. 14) and into the first handle receiving section of the handle base bracket (illustrated in Fig. 14).

    PNG
    media_image3.png
    571
    925
    media_image3.png
    Greyscale

However, Takaya is silent to a metallic reinforcement bracket having a main section, a first side flange, and a second side flange, the main section being fixedly attached to the inboard surface of the first handle receiving section of the handle base bracket, the first and second side flanges extending outboard from opposite edges of the main section to the inboard surface of the door panel along opposing sides of the first handle receiving section. 
    PNG
    media_image4.png
    644
    1007
    media_image4.png
    Greyscale

Kammerbauer teaches a reinforcement bracket (7 Fig. 1) having a main section, a first side flange, and a second side flange (Fig. 1 annotated above), the main section being fixedly attached to the inboard surface of a first handle receiving section of a handle base bracket (attached indirectly to a first handle receiving section of the bracket 3 by being secured to the door panel), the first and second side flanges extending outboard from opposite edges of the main section to the inboard surface of the door panel (Fig. 1 illustrates the side flanges extend from opposite edges of the main section toward the inboard surface of the door panel) along opposing sides of the first handle receiving section (Fig. 1 illustrates the side flanges extend on opposite sides of a first handle receiving section of a handle base bracket).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Takaya to further include a reinforcement bracket having a main section, a first side flange, and a second side flange, the main section being fixedly attached to the inboard surface of the first handle receiving section of the handle base bracket, the first and second side flanges extending in an outboard direction from opposite edges of the main section toward the inboard surface of the door panel along opposing sides of the first handle receiving section, as taught by Kammerbauer, in order to prevent deformation of handle base bracket and unintentional opening of the door in case of an accident (Kammerbauer [0002]). 
Takaya, in view of Kammerbauer, is silent to the reinforcement bracket being metallic. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcement bracket taught by Takaya, as modified by Kammerbauer, to be metallic because it is well known and understood in the art that metal is a rigid material which can withstand forces caused by a crash, as evidenced by Deng (Deng [0029]: metals are structurally rigid and would be generally resistant to impacts).
Takaya, in view of Kammerbauer and Deng, is silent to a vibration absorbing member directly attached to the main section of the metallic reinforcement bracket, inboard of the handle base bracket and the metallic reinforcement bracket. 
Froidevaux teaches a vibration absorbing member (11 Fig. 1, [0003]) directly attached to a main section of a reinforcement bracket (7 Fig. 1, [0039]), inboard of the reinforcement bracket (Fig. 4, [0024]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door assembly taught by Takaya, in view of Kammerbauer and Deng, to additionally provide a vibration absorbing member directly attached to the main section of the metallic reinforcement bracket, inboard of the metallic reinforcement bracket, as suggested by Froidevaux, to reduce noise in the passenger compartment from air flow (Froidevaux [0037]) and from impact between the metallic reinforcement bracket and window pane (Froidevaux [0029], [0047]). One of ordinary skill in the art would recognize attaching the vibration absorbing member to the inboard side of the metallic reinforcement bracket corresponds to being inboard of the handle base bracket. 

Regarding claim 17, Takaya, in view of Kammerbauer, Deng, and Froidevaux, teaches the vehicle door assembly according to claim 14, where then second end of the grip portion of the operation handle has a second protrusion (Takaya 113b Fig. 13) that extends through the second handle opening of the door panel (Takaya, illustrated in Fig. 13) and into the second handle receiving section of the handle base bracket (Takaya, illustrated in Fig. 15) engaging a latch operating mechanism (Takaya 119a Fig. 13) installed to the second handle receiving section (Takaya, illustrated in Fig. 15). 


 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kudoh, US Pub. 2014/0041310, in view of Kerr, US 9,366,062, Deng, US Pub. 2011/0169302, and Froidevaux, WO Pub. 2018/015621 A1, as applied to claim 1 above and further in view of Cha, KR 100193764 B1 (reference to the attached machine translations).

Regarding claim 13, Kudoh, in view of Kerr, Deng, and Froidevaux, discloses the vehicle door handle assembly according to claim 1, wherein a main section of a metallic reinforcement bracket is fixedly attached to an inboard surface of a handle base bracket (Kerr col. 4 line 25) via mechanical fasteners (Kerr 62 Fig. 5).
However, Kudoh, as modified by Kerr, Deng, and Froidevaux, is silent to the main section including a clip structure that attaches to the vibration absorbing member.
Cha teaches a known clip structure (1 Fig. 2) that attaches two components together (Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fastening the vibration absorbing member taught by Kudoh, in view of Kerr, Deng, and Froidevaux, to alternatively configure the main section to include a clip structure attaches to the vibration absorbing member, as suggested by Cha, in order to provide a removable and reusable way to fasten the vibration absorbing member (Cha, top of pg. 2). Froidevaux teaches the vibration absorbing member can be attached to the main section using any means, one of ordinary skill in the art would have a reasonable expectation that modifying the main section to include a clip structure that attaches to the vibration absorbing member does not affect operation of the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kudoh, US Pub. 2014/0041310, in view of Thai, FR Pub. 3034802, Deng, US Pub. 2011/0169302, and Froidevaux, WO Pub. 2018/015621 A1 (references to the attached machine translations), as applied to claim 14 above and further in view of Cha, KR 100193764 B1 (reference to the attached machine translations).

	Regarding claim 20, Kudoh, in view of Thai, Deng, and Froidevaux, teaches the vehicle door handle assembly according to claim 14, wherein the main section of the metallic reinforcement bracket is fixedly attached to the inboard surface of the handle base bracket via mechanical fasteners (Thai Fig. 4; [0045]: mounted with screws to the base bracket).
However, Kudoh, in view of Thai, Deng, and Froidevaux, is silent to the main section including a clip structure that attaches to the vibration absorbing member.
Cha teaches a known clip structure (1 Fig. 2) that attaches two components together (Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fastening the vibration absorbing member taught by Kudoh, in view of Thai, Deng, and Froidevaux, to alternatively configure the main section to include a clip structure attaches to the vibration absorbing member, as suggested by Cha, in order to provide a removable and reusable way to fasten the vibration absorbing member (Cha, top of pg. 2). Froidevaux teaches the vibration absorbing member can be attached to the main section using any means, one of ordinary skill in the art would have a reasonable expectation that modifying the main section to include a clip structure that attaches to the vibration absorbing member does not affect operation of the device.

Response to Arguments
Applicant’s arguments with respect to the objections to the specification and claims have been fully considered and are persuasive.  The objections to the specification and claims have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. However, upon further configuration a new ground of rejection is made in view of the amendments to claim 6.
Applicant's arguments with respect to the rejection of claims 1-7, 11, and 13 under 35 U.S.C. 103 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Applicant does not provide explanation as to why one of ordinary skill in the art would not have any apparent reason, suggestion, or expectation of success to combine the known elements. In particular with respect to claim 1, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kudoh to further include a reinforcement bracket having a main section, a first side flange, and a second side flange, the main section being fixedly attached to the inboard surface of the handle base bracket, the first and second side flanges extending in an outboard direction from opposite edges of the main section toward the inboard surface of the door panel, as taught by Kerr, in order to support the handle and prevent unintentional opening of the door if the door is deformed from a collision (Kerr col. 4 lines 31-40). It would have been obvious to form the reinforcement bracket out of metal because it is well known and understood in the art that metal is a rigid material which can withstand forces caused by a crash, as evidenced by Deng (Deng [0029]: metals are structurally rigid and would be generally resistant to impacts). Finally, it would have been obvious to include a vibration absorbing member to reduce noise in the passenger compartment from air flow (Froidevaux [0037]) and reduce noise from any impacts between the metallic reinforcement bracket and window pane (Froidevaux [0029], [0047]). 
	Applicant's arguments with respect to the rejection of claims 1, 8-10, and 12 under 35 U.S.C. 103 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Applicant does not provide explanation as to why one of ordinary skill in the art would not have any apparent reason, suggestion, or expectation of success to combine the known elements. In particular with respect to claim 1, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the first fastener disclosed by Takaya (125 Fig. 14) is used to attach the handle base bracket to the door panel (col. 9 lines 4-7, 12-13), so the first fastener would be tightened with the screw (124 Fig. 14) to be non-rotatable relative to the handle base bracket in order to securely mount the handle base bracket to the door panel. One of ordinary skill in the art would have a reasonable expectation of success in tightening the first fastener with the screw for properly mounting the device. It would have been obvious to include a vibration absorbing member to reduce noise in the passenger compartment from air flow (Froidevaux [0037]) and reduce noise from any impacts between the metallic reinforcement bracket and window pane (Froidevaux [0029], [0047]).
Applicant's arguments with respect to the rejection of claims 14-16 and 18-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Applicant does not provide explanation as to why one of ordinary skill in the art would not have any apparent reason, suggestion, or expectation of success to combine the known elements. In particular, with respect to claim 14, it would have been obvious to one of ordinary skill in the art to provide a reinforcement bracket cover the handle base and prevent theft (Thai [0014], [0045]: the device can only be dismantled from inside the vehicle, by removing the reinforcement bracket) and to form the reinforcement bracket out of metal because it is well known and understood in the art that metal is a rigid material which can withstand forces caused by a crash, as evidenced by Deng (Deng [0029]: metals are structurally rigid and would be generally resistant to impacts). It would have been obvious to include a vibration absorbing member to reduce noise in the passenger compartment from air flow (Froidevaux [0037]) and reduce noise from any impacts between the metallic reinforcement bracket and window pane (Froidevaux [0029], [0047]).
Applicant's arguments with respect to the rejection of claims 14 and 17 under 35 U.S.C. 103 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Applicant does not provide explanation as to why one of ordinary skill in the art would not have any apparent reason, suggestion, or expectation of success to combine the known elements. In particular, with respect to claim 14, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a reinforcement bracket in order to prevent deformation of handle base bracket and unintentional opening of the door in case of an accident (Kammerbauer [0002]) and to form the reinforcement bracket out of metal because it is well known and understood in the art that metal is a rigid material which can withstand forces caused by a crash, as evidenced by Deng (Deng [0029]: metals are structurally rigid and would be generally resistant to impacts). It would have been obvious to include a vibration absorbing member to reduce noise in the passenger compartment from air flow (Froidevaux [0037]) and reduce noise from any impacts between the metallic reinforcement bracket and window pane (Froidevaux [0029], [0047]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675